    Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 1 of 30 PageID #:1066




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


ANN S.,

                            Claimant,
                                                           No. 19 CV 1661
                  v.
                                                           Magistrate Judge Jeffrey T. Gilbert
ANDREW SAUL, Commissioner
of Social Security,

                            Respondent.


                           MEMORANDUM OPINION AND ORDER

        Claimant Ann S.1 (“Claimant”) seeks review of the final decision of Respondent Andrew

Saul,2 Commissioner of Social Security (“Commissioner”), denying Claimant’s application for

Disability Insurance Benefits (“DIB”) under Title II of the Social Security Act (“Act”). Pursuant

to 28 U.S.C. § 636(c) and Local Rule 73.1, the parties have consented to the jurisdiction of a United

States Magistrate Judge for all proceedings, including entry of final judgment. [ECF No. 8]. The

parties have filed cross-motions for summary judgment [ECF Nos. 14, 23] pursuant to Federal

Rule of Civil Procedure 56. This Court has jurisdiction pursuant to 42 U.S.C. §§ 405(g) and

1383(c). For the reasons discussed below, Claimant’s Motion for Summary Judgment [ECF No.

14] is granted in part, and the Commissioner’s Motion [ECF No. 23] is denied in part. This matter

is remanded to the Social Security Administration for further proceedings consistent with this

Memorandum Opinion and Order.


1
 Pursuant to Northern District of Illinois Local Rule 8.1 and Internal Operating Procedure 22, the Court
will identify the non-government party by using her full first name and the first initial of her last name.
2
 Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019. Pursuant to Federal
Rule of Civil Procedure 25(d), the Court has substituted Commissioner Saul as the named defendant.
    Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 2 of 30 PageID #:1067




                                   PROCEDURAL HISTORY

       On December 18, 2014, Claimant filed a Title II application for DIB alleging disability

beginning on September 30, 2014. (R. 299-300). Her claim was denied initially and upon

reconsideration, after which Claimant requested a hearing before an Administrative Law Judge

(“ALJ”). (R. 161-71). On April 26, 2017, Claimant appeared and testified at an initial hearing

before the ALJ. (R. 24-64). The ALJ also heard testimony on that date from vocational expert

(“VE”) Dennis W. Gustafson. (R. 24-64). After the hearing and at Claimant’s request, Claimant

subpoenaed medical records from Claimant’s therapist, Mr. Thomas Buonomo, LMHC. (R. 903-

21). She received and considered those records, and also received completed interrogatories on

September 25, 2017 from independent medical expert Dr. Varsha Gillala. (R. 923-37). On April

20, 2018, ALJ held a supplemental hearing where Claimant, VE Richard T. Fisher, and another

medical expert, Dr. Kathryn Rohr, M.D., testified. (R. 65-102).

       On July 5, 2018, the ALJ denied Claimant’s claim for DIB after considering her limitations.

(R. 134-51). In finding Claimant not disabled, the ALJ followed the five-step evaluation process

required by Social Security regulations for individuals over the age of 18. See 20 C.F.R. §

416.920(a). At step one, the ALJ found that Claimant did not engage in substantial gainful activity

since her alleged disability onset date of September 30, 2014. (R. 137). At step two, the ALJ found

that Claimant had a severe impairment or combination of impairments as defined by 20 C.F.R.

404.1520(c). (R. 137-38). Specifically, Claimant suffered from affective disorder, anxiety disorder

(panic without agoraphobia),3 post-traumatic stress disorder, and hypertension. (R. 137). The ALJ


3
  There is conflicting evidence in the medical record as to whether agoraphobia was a component of
Claimant’s panic disorder. Dr. Michael Greenberg, Ph. D, a Florida state consultative psychologist,
examined Claimant on April 28, 2015 as part of her disability application. Dr. Greenberg diagnosed
Claimant with recurrent and moderate major depressive episodes, chronic PTSD, and panic disorder with
agoraphobia in the form of limited phobic avoidance. The ALJ considered Dr. Greenberg’s opinion, (R.
142), although she did not specify how much weight it was due. Claimant’s therapist, Mr. Buonomo,

                                                 2
    Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 3 of 30 PageID #:1068




also concluded that as of May 15, 2015, Claimant had severe degenerative disc disease as a result

of injuries sustained in two car accidents.4 (R. 137). The ALJ also acknowledged several non-

severe complaints – obesity, status-post tendon repair, and carpal tunnel syndrome – and concluded

that although they did not rise to the level of severe impairments, she would nevertheless address

or incorporate Claimant’s limitations from each of these areas into the RFC, if appropriate. (R.

137-38).

       At step three, the ALJ determined that Claimant did not have an impairment or combination

of impairments that met or medically equaled the severity of one of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. (R. 138). The ALJ considered listing 1.04 for disorders

of the spine, as well as listings 12.04, 12.06, 12.15 for Claimant’s mental impairments. (R. 138-

39). As for listing 1.04, the ALJ noted that Claimant did not have the neurological deficits

necessary to satisfy listing 1.04A, nor did she have the spinal arachnoiditis for listing 1.04B or

lumbar spinal stenosis resulting in pseudo-claudication for listing 1.04C. (R. 138). Listings 12.04,

12.06, and 12.15 were also not satisfied, the ALJ reasoned, because Claimant did not meet either

the “paragraph B” or “paragraph C” criteria. (R. 139-40). Although Claimant did have moderate

limitations in all four functional areas – (1) understanding, remembering, or applying information,

(2) interacting with others, (3) concentrating, persisting, or maintaining pace, and (4) adapting or

managing oneself – the ALJ concluded that the “paragraph B” criteria were not satisfied because

Claimant’s mental impairments did not result in two “marked” limitations or one “extreme”




diagnosed Claimant with panic disorder without agoraphobia. (R. 492). Ultimately, the ALJ concluded that
the appropriate diagnosis for Claimant was panic disorder without agoraphobia, but on remand, this point
may require clarification as part of the ALJ’s reexamination of Claimant’s mental limitations.
4
 The ALJ noted that prior to May 15, 2015, Claimant did have some degenerative changes. These changes
were exacerbated, however, by injuries from two car accidents that occurred on May 15, 2015 and
September 18, 2015.

                                                   3
    Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 4 of 30 PageID #:1069




limitation. (R. 138-39). Nor were the “paragraph C” criteria satisfied, as the ALJ concluded that

the file contained no support for marginal adjustment of the minimal capacity to adapt to changes

in the environment or to demands that are not already part of daily life. (R. 139).

        The ALJ then found Claimant had the RFC,5 from September 30, 2014 through May 14,

2015, to:

        “perform medium work as defined in 20 CFR 404.1567 but is limited to work that
        involving [sic] simple, routine and repetitive tasks, in a work environment free of fast-
        paced production requirements, requiring only simple, work-related decisions, with few, if
        any, work place changes, and occasional interaction with the public and co-workers.” (R.
        139).

        Beginning on May 15, 2015, the ALJ found Claimant had the RFC to:

        “perform light work as defined in 20 CFR 404.1567 subject to never climbing ladders,
        ropes or scaffolds, frequent stooping and crouching, avoidance of all exposure to use of
        dangerous moving machinery and unprotected heights. She remains limited to work
        involving simple, routine and repetitive tasks, in a work environment free of fast-paced
        production requirements, requiring only simple, work-related decisions, with few, if any,
        work place changes, and occasional interaction with the public and co-workers.” (R. 139).

        Based on this RFC, the ALJ found at step four that Claimant had past relevant work as a

radio dispatcher but that she was unable to perform this work, as it requires semi-skilled tasks that

are precluded by Claimant’s mental health limitations. (R. 149). At step five, the ALJ concluded

that, considering Claimant’s age, education, past work experience, and residual functional

capacity, she is capable of performing other work within the national economy and that those jobs

exist in significant numbers. (R. 150-51). Specifically, the VE’s testimony from the 2017 hearing

identified jobs at the medium level that would be available to Claimant in the national economy

as an industrial cleaner, (R. 57, 150), and jobs involving light work in the general area of

housekeeping cleaning work, or building cleaning. (R. 58). The VE’s testimony from Claimant’s


5
 Before proceeding from step three to step four, the ALJ assesses a claimant’s residual functional capacity.
20 C.F.R. § 416.920(a)(4). “The RFC is the maximum that a claimant can still do despite [her] mental and
physical limitations.” Craft v. Astrue, 539 F.3d 668, 675-76 (7th Cir. 2008).

                                                     4
   Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 5 of 30 PageID #:1070




second hearing in 2018, on which the ALJ also relied, identified light, unskilled jobs including as

a marker, routing clerk, or mail clerk that would be available to Claimant in significant numbers.

(R. 92). The ALJ then concluded, based on the testimony of both VEs, that Claimant would be

able to perform jobs including as an industrial cleaner for the period of September 30, 2014 through

May 14, 2015. (R. 150). After May 15, 2015, the ALJ noted that Claimant could perform work as

a marker, routing clerk, or mail clerk. (R. 150-51). The ALJ then found Claimant was not disabled

under the Act. (R. 151). The Appeals Council declined to review the matter on September 18,

2018, (R. 1-3), making the ALJ’s decision the final decision of the Commissioner and, therefore,

reviewable by this Court. 42 U.S.C. § 405(g); see, e.g., Smith v. Berryhill, 139 S. Ct. 1765, 1775

(2019); Haynes v. Barnhart, 416 F.3d 621, 626 (7th Cir. 2005).

                                   STANDARD OF REVIEW

       A decision by an ALJ becomes the Commissioner’s final decision if the Appeals Council

denies a request for review. Sims v. Apfel, 530 U.S. 103, 106-07 (2000). Judicial review is limited

to determining whether the ALJ’s decision is supported by substantial evidence in the record and

whether the ALJ applied the correct legal standards in reaching his or her decision. See Nelms v.

Astrue, 553 F.3d 1093, 1097 (7th Cir. 2009). The reviewing court may enter a judgment “affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with or without

remanding the cause for a rehearing.” 42 U.S.C. § 405(g).

       Substantial evidence “means – and means only – such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154

(2019) (internal quotations omitted); see also, Richardson v. Perales, 402 U.S. 389, 401 (1971).

A “mere scintilla” of evidence is not enough. Biestek, 139 S. Ct. at 1154; Scott v. Barnhart, 297

F.3d 589, 593 (7th Cir. 2002). Even where there is adequate evidence in the record to support the



                                                 5
   Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 6 of 30 PageID #:1071




decision, the findings will not be upheld if the ALJ does not “build an accurate and logical bridge

from the evidence to the conclusion.” Berger v. Astrue, 516 F.3d 539, 544 (7th Cir. 2008) (internal

quotations omitted). In other words, if the Commissioner’s decision lacks evidentiary support or

adequate discussion of the issues, it cannot stand. See Villano v. Astrue, 556 F.3d 558, 562 (7th

Cir. 2009). Though the standard of review is deferential, a reviewing court must “conduct a critical

review of the evidence” before affirming the Commissioner’s decision. Eichstadt v. Astrue, 534

F.3d 663, 665 (7th Cir. 2008) (internal quotations omitted). The reviewing court may not, however,

“displace the ALJ’s judgment by reconsidering facts or evidence, or by making independent

credibility determinations.” Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).

                                           ANALYSIS

       Claimant raises three substantive points on appeal. First, she argues that the ALJ incorrectly

concluded that her mental limitations did not meet listing level severity at step three. Second,

Claimant asserts that the RFC did not adequately capture her mental limitations, nor was it

supported by substantial evidence. Finally, Claimant argues that ALJ erred in weighing the

testimony and opinion evidence presented at both hearings. This Court disagrees that the ALJ’s

step three analysis was deficient and also finds that the ALJ’s assessment of the opinion evidence

and Claimant’s own subjective symptom statements was not patently wrong. On the limited issue

of whether Claimant’s mental limitations were adequately incorporated into the RFC, however,

the Court agrees that the ALJ ultimately did not support her determination of Claimant’s mental

RFC with substantial evidence, nor did she build an accurate and logical bridge between

Claimant’s mental limitations and the restrictions contained in the RFC. Further, the ALJ’s

hypotheticals to the VEs at both hearings did not include sufficient information about Claimant’s

limitations to elicit an opinion from the VEs on which the ALJ or this Court can rely with



                                                 6
   Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 7 of 30 PageID #:1072




confidence. For the reasons explained below, this case is remanded for further consideration of

Claimant’s mental limitations.

       I.      The ALJ’s Step Three Analysis and Listing 12.04

       Claimant first argues that the ALJ erred when she concluded Claimant does not meet the

listing requirements of section 12.04, which involves depressive, bipolar and related disorders.

According to Claimant, the ALJ should have accepted the opinion of Dr. Gillala, a doctor of

osteopathy with board certification in physical medicine and rehabilitation, that Claimant’s mental

limitations met the criteria of listing 12.04 and ended the step three inquiry there. [ECF No. 14] at

10. Even if Dr. Gillala’s opinion did not carry the day, Claimant characterizes the ALJ’s step three

analysis – in particular, her assessment of the paragraph B functional criteria – as inadequate. [ECF

No. 14] at 9-11. The Court disagrees on both counts. The ALJ was not required to accept Dr.

Gillala’s conclusory and unsupported opinion about Claimant’s mental health limitations, and she

supported her conclusion that Claimant did not meet or medically equal listing 12.04 with

substantial evidence after a fulsome analysis of the paragraph B criteria. The Court therefore finds

no error in the ALJ’s step three analysis, as discussed further below.

       A claimant “suffering from an affective disorder meets the listed severity level for a

depressive syndrome if enough listed factors (the ‘A criteria’) are present.” Larson v. Astrue, 615

F.3d 744, 747-48 (7th Cir. 2010) (quoting 20 C.F.R. Pt. 404, Subpart P., App. 1, § 12.04(A)). Here,

the ALJ and the parties appear to agree that Claimant’s affective disorder, anxiety disorder, and

post-traumatic stress disorder qualify as severe for purposes of the “paragraph A” criteria. (R. 137-

38); see 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.04.A (“Medically documented persistence, either

continuous or intermittent, of…[d]epressive syndrome” with at least four of the following –

anhedonia or pervasive loss of interest in almost all activities; appetite disturbance with change in



                                                 7
    Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 8 of 30 PageID #:1073




weight; sleep disturbance; psychomotor agitation or retardation; decreased energy; feelings of guilt

or worthlessness; difficulty concentrating or thinking; thoughts of suicide; or hallucinations,

delusions, or paranoid thinking).

        Once the “paragraph A” criteria are satisfied, a claimant must also meet either the

“paragraph B” or “paragraph C” criteria of that listing. 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.04.

The “paragraph B” criteria require the presence of at least two of the following for a claimant to

be considered per se disabled: (1) marked restriction of activities of daily living; (2) marked

difficulties in maintaining social functioning; (3) marked deficiencies of concentration,

persistence, or pace; or (4) repeated episodes of decompensation, each of extended duration. 20

C.F.R. Pt. 404, Subpart P., App. 1, § 12.04(B); see also, Craft, 539 F.3d at 674-75; Larson, 615

F.3d at 748. Alternatively, a claimant may satisfy “paragraph C” of the listing, which involves a

medically documented history of a chronic applicable disorder of at least two years’ duration that

has caused more than a minimal limitation of ability to do basic work activities, with symptoms or

signs currently attenuated by medication or psychosocial support, and one of the following: (1)

repeated episodes of decompensation, each of extended duration; (2) a residual disease process

that has resulted in such marginal adjustment that even a minimal increase in mental demands or

change in the environment would be predicted to cause the individual to decompensate; or (3) a

current history of one or more years’ inability to function outside a highly supportive living

arrangement, with an indication of continued need for such an arrangement. 20 C.F.R. Pt. 404,

Subpart P., App. 1, § 12.04(C).

        It is Claimant’s burden to show not only that her impairments meet a listing, but that her

impairments satisfy all of the various criteria specified in the listing – in this case, listing 12.04.6


6
 Claimant generally asserts that the ALJ erred by “fail[ing] to assess listing level severity” for Claimant’s
mental impairments. [ECF No. 14] at 10. Claimant does not, however, identify which of the three listings

                                                     8
    Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 9 of 30 PageID #:1074




Maggard v. Apfel, 167 F.3d 376, 380 (7th Cir. 1999); see also, Sullivan v. Zebley, 493 U.S. 521

(1990); SSR 91–7c at 4. Yet Claimant here presents minimal evidence beyond her own subjective

symptom reports and Dr. Gillala’s unsupported medical opinion outside her area of expertise that

she satisfies the criteria of listing 12.04. [ECF No. 14] at 9-13. Indeed, the main thrust of

Claimant’s argument appears to be that she automatically meets listing 12.04 for depressive,

bipolar and related disorders because an osteopath with no mental health qualifications so opined.7

This is insufficient. Curvin v. Colvin, 778 F.3d 645, 650 (7th Cir. 2015) (at step three, the ALJ

cannot substitute a claimant’s allegations of pain or other symptoms for a missing or deficient sign

or laboratory finding, such as objective medical evidence, to raise the severity of an impairment to

that of a listed impairment) (citing 20 C.F.R. § 404.1529(d)(3)). Claimant cannot satisfy her burden

at step three by simply cherry-picking favorable testimony and subjective symptom reports from

the evidence of record and making blanket assertions that she satisfies listing 12.04. Sullivan v.



that the ALJ considered – listings 12.04, 12.06, and 12.15 – Claimant thinks she does in fact meet. [ECF
No. 14] at 9-10. That Claimant did not explain how her impairments satisfy the various criteria for a
particular listing not only goes to Claimant’s failure to meet her burden at step three, but also leaves this
Court to guess how, and to what listing, it should apply Claimant’s substantive arguments. Because listing
12.04 is the only listing Claimant mentions in her argument, [ECF No. 14] at 10, albeit only in passing, the
Court will construe her claims of error at step three as pertaining to listing 12.04.
7
  Claimant briefly argues in her reply that perhaps the ALJ should have called an independent medical
expert to review Claimant’s mental limitations and Dr. Gillala’s opinion that Claimant met the requirements
of listing 12.04. [ECF No. 24] at 1-2. The ALJ does have a duty to develop a develop a full and fair record,
Nelms, 553 F.3d at 1098, but it is Claimant’s burden, not the ALJ’s, to prove she is disabled. Summers v.
Berryhill, 864 F.3d 523, 527 (7th Cir. 2017) (citing Meredith v. Bowen, 833 F.2d 650, 655 (7th Cir. 1987);
20 C.F.R. § 404.1512(a)(1)). Particularly where the Claimant was represented by counsel during the
proceeding, as here, courts give “deference to an ALJ’s decision about how much evidence is sufficient to
develop the record fully and what measures (including additional consultative examinations) are needed in
order to accomplish that goal.” Poyck v. Astrue, 414 F. App’x 859, 861 (7th Cir. 2011) (citing Nelms, 553
F.3d at 1098; Kendrick v. Shalala, 998 F.2d 455, 458 (7th Cir. 1993)). To that point, although the Court
affords deference to the ALJ’s decision not to seek testimony from an independent medical expert during
the 2017 and 2018 hearings, the Court leaves the matter to the discretion of the ALJ on remand as to whether
independent medical opinion would clarify Claimant’s mental limitations and streamline the RFC
assessment. See Luna v. Shalala, 22 F.3d 687, 692-93 (7th Cir. 1994) (citing Kendrick, 998 F.2d at 456-57
(“…how much evidence to gather is a subject on which we generally respect the Secretary’s reasoned
judgment.”)).

                                                     9
  Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 10 of 30 PageID #:1075




Zebley, 493 U.S. 521, 531 (1990). Claimant provides the Court with no meaningful avenue to

disturb the ALJ’s substantive finding.

       The ALJ here conducted a fulsome analysis of Claimant’s mental limitations and the

“paragraph B” criteria described above. “To determine whether an individual is disabled at step 3,

an ALJ must follow 20 C.F.R. § 404.1529(d)(3), which describes how the agency decides whether

the individual’s impairment or combination of impairments are medically equal in severity to an

impairment on the list of pre-determined disabling impairments.” Curvin, 778 F.3d at 650. When

evaluating a Claimant’s condition and a listed impairment, an ALJ must discuss the listing by name

and offer “more than a perfunctory analysis of the listing.” Barnett v. Barnhart, 381 F.3d 664, 668

(7th Cir. 2004) (citing Brindisi ex rel. Brindisi v. Barnhart, 315 F.3d 783, 786 (7th Cir. 2002);

Scott v. Barnhart, 297 F.3d 589, 595–96 (7th Cir. 2003); Steele v. Barnhart, 290 F.3d 936, 940

(7th Cir. 2002)). But while an ALJ has the obligation to consider all relevant medical evidence,

she need not mention every piece of evidence, so long she builds a logical bridge from the evidence

to her conclusion. Getch v. Astrue, 539 F.3d 473, 480 (7th Cir. 2008).

       The special technique in 20 C.F.R. § 404.1520a is used to analyze “whether a claimant has

a medically determinable mental impairment and whether that impairment causes functional

limitations.” Craft, 539 F.3d at 674. It requires an ALJ to first evaluate the claimant’s symptoms,

20 C.F.R. § 404.1520a(b)(1), and, if the ALJ finds those symptoms amount to a medically-

determinable impairment, to then rate the degree of limitation that the claimant experiences across

four areas: activities of daily living; social functioning; concentration, persistence, or pace; and

episodes of decompensation. Id. § 404.1520a(c)(3). The ALJ must document use of the special

technique by incorporating the pertinent findings and conclusions into the written decision and

must elaborate on significant medical history. Id. § 404.1520a(e)(2). This includes examination



                                                10
  Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 11 of 30 PageID #:1076




and laboratory findings, as well as the functional limitations that were considered in reaching a

conclusion about the mental impairment’s severity. Id. Finally, the decision must also incorporate

“a specific finding as to the degree of limitation in each of the functional areas.” Id.

       In the section of her opinion specifically designated for the step three analysis, (R. 138-

39), it is true that the ALJ did not discuss the symptoms and signs of Claimant’s affective disorder,

anxiety disorder, or post-traumatic stress disorder, even though she acknowledged at step two that

these diagnoses constituted severe impairments. Instead, the ALJ went straight to the “paragraph

B” criteria and described Claimant’s functional limitations in the following five sentences:

       “In understanding, remembering, or applying information, the claimant has a moderate
       limitation. In interacting with others, the claimant has a moderate limitation. With regard
       to concentrating, persisting, or maintaining pace, the claimant has a moderate limitation.
       As for adapting or managing oneself, the claimant has experienced a moderate limitation.
       I discuss these functional areas in detail below.” (R. 139).

       The ALJ then concluded, after minimal discussion of the “paragraph C” criteria, that

Claimant did not meet a listing level mental impairment and proceeded to step four.

       In her RFC analysis, the ALJ picked up with her discussion required by the special

technique and outlined the signs and symptoms of Claimant’s mental limitations. The ALJ noted

that Claimant suffered from panic attacks, depression, memory problems and inattention due to

her mental health issues, (R. 146), and also discussed the treatment Claimant did and did not

receive for these issues during the relevant period, both in the form of therapy and mental health

medication. (R. 146-47). She then parsed through each of the “paragraph B” criteria, beginning

with Claimant’s moderate limitation in understanding, remembering, or applying information. She

supported her conclusion that a moderate limitation in this area was warranted with record

evidence that demonstrated that Claimant generally displayed intact recent and remote memory,

could handle money, bank online, budget carefully, and was capable of using a pillbox and



                                                  11
  Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 12 of 30 PageID #:1077




effectively monitoring her own medication schedule. (R. 147). In finding Claimant had a moderate

limitation in interacting with others, the ALJ noted that although there was some evidence that

Claimant demonstrated irritability in dealing with medical staff at hospitals, (R. 819-20, 858), her

activities of daily living suggested she was generally capable of social interaction. (R. 147). She

was able to help out family members, including her nephew and father, in both day-to-day and

emergency situations, and maintained relationships with others via text, computer chat, or by

having dinner with friends once or twice a month. (R. 147).

       Regarding Claimant’s moderate limitation in concentration, persistence, or pace, the ALJ

supported her conclusion by again citing to record evidence involving Claimant’s activities of

daily living; in particular, that despite complaints of inattention and distractibility, Claimant was

able to concentrate adequately to drive a car to and from Florida, Chicago, and Indiana. (R. 147).

Finally, as to adapting or managing herself, the ALJ also determined that Claimant had a moderate

limitation and that no more severe restriction was warranted based on evidence that Claimant was

able to walk her dog and exercise regularly, take care of her hygienic and nutritional needs, and

do household chores as necessary. (R. 147).

       Claimant essentially protests that the ALJ conducted her step three analysis in the wrong

place and asks this Court to consider the ALJ’s listing level analysis only within the four corners

of the section of her decision specifically demarcated for step three. But as the Seventh Circuit has

noted, “[t]he five-step evaluation process comprises sequential determinations that can involve

overlapping reasoning. This is certainly true of step three and the RFC determination that takes

place between steps three and four…” Jeske v. Saul, 955 F.3d 583, 590 (7th Cir. 2020) (citing 20

C.F.R. § 404.1520(a)(4)). The Court does not consider the ALJ’s step three discussion in a vacuum,

and nothing precludes the Court from reviewing an ALJ's step-three determination “in light of



                                                 12
  Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 13 of 30 PageID #:1078




elaboration and analysis appearing elsewhere in the decision.” Zellweger v. Saul, 2021 WL

129658, at *3 (7th Cir. 2021). “This type of complaint falls in the category of nit-picking a

decision, and that is something district courts are not permitted to do when reviewing an ALJ’s

opinion.” Thomas K v. Saul, 2020 WL 6565228, at *4 (N.D. Ill. 2020) (citing Burnam v. Colvin,

525 F. App’x 461, 464 (7th Cir. 2013); Castile v. Astrue, 617 F.3d 923, 929 (7th Cir. 2010);

Shramek v. Apfel, 226 F.3d 809, 811 (7th Cir. 2000)).

       Instead, the ALJ’s opinion must be examined “as a whole to ascertain whether [she]

considered all of the relevant evidence, made the required determinations, and gave supporting

reasons for [her] decisions.” Orlando v. Heckler, 776 F.2d 209, 213 (7th Cir. 1985). And here, the

ALJ specifically put the parties, and this Court, on notice that she was aware of her obligation to

support her step three analysis with more detail and record evidence when she stated that she would

discuss Claimant’s functional areas in more detail later in her opinion. (R. 139) (“I discuss these

functional areas in detail below.”). The ALJ did indeed combine her discussion of the “paragraph

B” criteria from step three with her mental RFC assessment. See, e.g., Rice v. Barnhart, 384 F.3d

363, 370 n. 5 (7th Cir. 2004) (“it is proper to read the ALJ’s decision as a whole, and…it would

be a needless formality to have the ALJ repeat substantially similar factual analyses at both steps

three and five”). The Court cannot disregard the ALJ’s substantive discussion of Claimant’s mental

limitations simply because it appears elsewhere in the decision. Imse v. Berryhill, 752 F. App’x

358, 362 (7th Cir. 2018) (“The ALJ based his assessment on ‘the signs, symptoms, and laboratory

findings’ of her impairments, which he analyzed in detail throughout the opinion.”). In this Court’s

view, “[t]o require the ALJ to repeat such a discussion throughout his decision would be

redundant.” Curvin, 778 F.3d at 650.




                                                13
  Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 14 of 30 PageID #:1079




       Substantively, the ALJ’s discussion of Claimant’s mental limitations during her RFC

analysis satisfied her “duty to articulate” at step three. Scheck v. Barnhart, 357 F.3d 697, 700 (7th

Cir. 2004). Mere disagreement with the outcome of the ALJ’s step three analysis does not entitle

Claimant to reversal, particularly where the ALJ followed the necessary steps of the special

technique in 20 C.F.R. § 404.1520a, though admittedly out of order. Capman v. Colvin, 617 F.

App’x 575, 580 (7th Cir. 2015) (“[A]n ALJ’s decision should not be overturned simply because

the relevant analysis is set forth at a different step of the process.”). As described above, the ALJ

addressed Claimant’s depression-related symptoms and used the correct framework, though she

did not assign the significance to them that Claimant would prefer when she assessed only

moderate limitations in the four functional areas. Because the ALJ supported her conclusion that

Claimant had only moderate work-related limitations as a result of her mental health diagnoses

with substantial evidence and followed the steps required of her as part of the special technique in

20 C.F.R. § 404.1520a, her analysis and conclusion will stand.

       II.     The RFC Assessment and Claimant’s Moderate Limitation in
               Concentration, Persistence, or Pace

       Whether the ALJ erred in assessing Claimant’s moderate limitations in the four functional

areas, as discussed above, is separate from whether the ALJ ultimately accommodated those

moderate limitations in the RFC and hypotheticals to the VEs. The Court discusses that issue in

this section of its opinion. Here, Claimant argues that restricting her to “‘unskilled work’ with

occasional interaction with public and co-workers and few work place changes” did not adequately

account for her mental limitations; in particular, her documented limitation of concentration,

persistence, or pace. [ECF No. 14] at 12-13. The Court agrees and remands for further proceedings

on this limited issue.




                                                 14
  Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 15 of 30 PageID #:1080




       The RFC is the maximum a claimant can still do despite her mental and physical

limitations. 20 C.F.R. § 404.1545(a)(1); SSR 96–8p. It is based upon the medical evidence in the

record and other evidence, including testimony from the claimant and others. 20 C.F.R. §

404.1545(a)(3). All of a claimant’s limitations must be incorporated into the ALJ’s RFC

assessment and the hypotheticals posed to the VE. Varga v. Colvin, 794 F.3d 809, 813 (7th Cir.

2015); Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014). Mental limitations, as relevant here, must

be part of the RFC assessment because “[a] limited ability to carry out certain mental activities,

such as limitations in understanding, remembering, and carrying out instructions, and in

responding appropriately to supervision, coworkers, and work pressures in a work setting, may

reduce [a claimant's] ability to do past work and other work.” 20 C.F.R. § 404.1545(c).

       Specifically, the hypothetical must account for documented limitations of “concentration,

persistence or pace.” Ramirez v. Barnhart, 372 F.3d 546, 554 (3d Cir. 2004). “Though an RFC

assessment need not recite the precise phrase ‘concentration, persistence, or pace,’ any alternative

phrasing must clearly exclude those tasks that someone with the claimant’s limitations could not

perform.” Paul v. Berryhill, 760 F. App’x 460, 465 (7th Cir. 2019) (citing Moreno v. Berryhill,

882 F.3d 722, 739 (7th Cir. 2018)). The Seventh Circuit has explained that “in most cases

employing terms like simple, repetitive tasks on their own” is not enough to account for a

claimant’s limitations in concentration, persistence, and pace or temperamental deficiencies.

Winsted v. Berryhill, 923 F.3d 472, 477 (7th Cir. 2019); see also, Yurt, 758 F.3d at 858-59. This is

because, as the Social Security Administration has itself recognized, the “response to the demands

of work is highly individualized,” and therefore, “the skill level of a position is not necessarily

related to the difficulty an individual will have in meeting the demands of the job. A claimant’s

condition may make performance of an unskilled job as difficult as an objectively more demanding



                                                15
  Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 16 of 30 PageID #:1081




job.” SSR 85–15. And there is “no basis to suggest that eliminating jobs with strict production

quotas or a fast pace may serve as a proxy for including a moderate limitation on concentration,

persistence, and pace.” DeCamp v. Berryhill, 916 F.3d 671, 675 (7th Cir. 2019) (citing Moreno,

882 F.3d at 730; O'Connor-Spinner v. Colvin, 832 F.3d 690, 698 (7th Cir. 2016)). This

determination is, however, still to be made on a case-by-case basis, as it is possible that an RFC

limited to simple, routine, and repetitive tasks may account for deficits in concentration,

persistence, or pace when the record demonstrates that the RFC adequately captures a claimant’s

mental limitations. See, e.g., Jozefyk v. Berryhill, 923 F.3d 492, 495, 497-98 (7th Cir. 2019) (where

a claimant’s impairments only surfaced in social settings, the ALJ did not err in limiting the

claimant to “simple, routine, repetitive tasks” that required limited-to-no social interaction).

       In this case, the ALJ determined that Claimant had the RFC, from September 30, 2014

through May 14, 2015, to perform medium work, except that Claimant is “limited to work that

involving [sic] simple, routine and repetitive tasks, in a work environment free of fast-paced

production requirements, requiring only simple, work-related decisions, with few, if any, work

place changes, and occasional interaction with the public and co-workers.” (R. 139). Beginning on

May 15, 2015, the ALJ found Claimant had the RFC to “perform light work as defined in 20 CFR

404.1567 subject to never climbing ladders, ropes or scaffolds, frequent stooping and crouching,

avoidance of all exposure to use of dangerous moving machinery and unprotected heights. She

remains limited to work involving simple, routine and repetitive tasks, in a work environment free

of fast-paced production requirements, requiring only simple, work-related decisions, with few, if

any, work place changes, and occasional interaction with the public and co-workers.” (R. 139).

       The ALJ based her RFC assessment, in part, on the testimony of two VEs at two separate

hearings in 2017 and 2018. At Claimant’s 2017 hearing, the ALJ’s first hypothetical to the VE



                                                 16
    Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 17 of 30 PageID #:1082




asked whether there would be any work in the national economy for an individual of Claimant’s

same age, education, and work experience, provided the work was limited to medium work and

“simple, routine, repetitive tasks, in a work environment free of fast-paced production

requirements, involving only simple work-related decisions, with few if any workplace changes.”

(R. 56-57). The second hypothetical added an additional limitation of light work with “occasional

interaction with the public and occasional interaction with coworkers,” (R. 57), after which other

hypotheticals were posed to the ALJ involving sedentary work, occasional rotation, flexion, and

extension of the neck, off-task behavior, absences, and whether these jobs could be sustained by

an individual only capable of concentrating for two hours at a time. (R. 58-61). The VE specified

that these jobs would only be available if Claimant could maintain productivity 90% of the time

and was not absent more than two days a month. (R. 60).

        Similarly, at Claimant’s 2018 hearing, the ALJ asked the VE whether work existed for an

individual of Claimant’s same age, education, and work experience, provided the work was limited

to light work, certain physical restrictions, and “simple, routine, repetitive tasks, in a work

environment free of fast-paced production requirements, involving only simple work-related

decisions, with few if any workplace changes, occasional interaction with the public, and

occasional interaction with coworkers.” (R. 91-92). That VE also opined that an individual

performing unskilled work could be off-task no more than 15% of the day, including two

customary breaks, and could be absent only one day a month. (R. 92-93). 8


8
  Courts will sometimes assume a VE’s familiarity with a claimant’s limitations, despite any gaps in the
hypothetical, when the record shows that the VE independently reviewed the medical record or heard
testimony directly addressing those limitations. But there is no evidence in this case on which this Court
can rely that either VE reviewed Claimant’s medical history, as opposed to just her work history, or heard
testimony about her limitations beyond the hypotheticals above. Further, even were there evidence in the
record that the VE was independently apprised of the contents of Claimant’s medical records, this exception
does not apply “where, as here, the ALJ poses a series of increasingly restrictive hypotheticals to the VE,
because in such cases we infer that the VE’s attention is focused on the hypotheticals and not on the record.”

                                                     17
  Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 18 of 30 PageID #:1083




        Here, the ALJ’s conclusion that Claimant had moderate limitations in concentration,

persistence, or maintaining pace was based on the ALJ’s review of the medical evidence and

hearing testimony and is, in the Court’s view, generally supported by substantial evidence. (R.

139, 147). Notably, both state agency psychologists, to whom the ALJ gave some weight, also

opined based on the record that Claimant had moderate limitations in concentration, persistence,

or pace. (R. 108, 111-12, 121, 125-26, 148). So too did Claimant’s therapist Mr. Buonomo describe

that Claimant suffered from “significant impairment in mental activities involving memory,

understanding, problem solving and concentration.” (R. 492). Similarly, Dr. Greenberg, a Florida

state consultative psychologist, noted that Claimant had a constricted affect, relatively slow

psychomotor functioning with an anxious and depressed mood, a low average fund of information,

quite slow thinking, and that she suffered from major depressive, post-traumatic stress, and panic

disorders. (R. 142, 901). Ultimately, Dr. Greenberg opined that Claimant’s prognosis was poor.

(R. 142, 901).

        Claimant herself also reported inattention and distractibility, (R. 147), and was documented

as having “irritable behavior and angry outbursts” and “problems with concentration” as symptoms

of her post-traumatic stress disorder. (R. 910). At various medical appointments, Claimant

presented with “memory difficulty, constant headaches, pain and numbness in hands, difficulty

focusing,” (R. 429), “word finding problems,” slurred speech, and difficulty concentrating on her

words and losing her thoughts mid-sentence. (R. 432). Though she sometimes had medical

examinations where no issues with her memory, concentration, or speech were noted, her

complaints of decreased memory, headaches, anxiety, and crying were not infrequent. (R. 419,

909-10). A psychological evaluation in April of 2015 revealed that Claimant suffers from regular


O'Connor-Spinner v. Astrue, 627 F.3d 614, 619 (7th Cir. 2010) (citing Simila v. Astrue, 573 F.3d 503, 521
(7th Cir. 2009); Young v. Barnhart, 362 F.3d 995, 1003 (7th Cir. 2004)).

                                                   18
  Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 19 of 30 PageID #:1084




panic attacks, which cause “problems breathing,” the feeling that “she needs to exit a situation,”

“tremors,” “tense muscles,” and “difficulty concentrating.” (R. 900). And although Claimant was

able to concentrate enough to drive independently on many occasions, (R. 901), her medical

history and subjective symptom statements, as well as other evidence in the record, overall support

the ALJ’s conclusion that Claimant has moderate limitations in concentration, persistence, or

maintaining pace. On balance, therefore, a moderate limitation in this area is supported by the

record.

          Although Claimant’s limitations in concentration, persistence, or pace were well-

documented, those limitations were not fully accounted for or considered in the RFC and the

hypotheticals given to the VEs, nor did the ALJ connect the evidence to her conclusion through an

accurate and logical bridge. See, e.g., Berger v. Astrue, 516 F.3d 539, 544 (7th Cir. 2008). While

the ALJ did not use the words concentration, persistence, and pace – or language involving any of

the four functional areas, for that matter – in her RFC or in the hypotheticals, she did attempt to

use “alternative phrasing” to exclude types of work that someone with Claimant’s limitations in

those areas would not be able to perform. O’Connor-Spinner, 627 F.3d at 619 (“We also have let

stand an ALJ's hypothetical omitting the terms ‘concentration, persistence and pace’ when it was

manifest that the ALJ’s alternative phrasing specifically excluded those tasks that someone with

the claimant’s limitations would be unable to perform.”). The following four restrictions in the

ALJ’s hypothetical were targeted towards Claimant’s mental limitations, including her moderate

limitation in concentration, persistence, or pace: (1) “simple, routine, and repetitive tasks,” (2) “a

work environment free of fast-paced production requirements,” (3) “simple work related decisions

with few, if any, work place changes,” and (4) “occasional interaction with the public and co-

workers.” (R. 139).



                                                 19
  Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 20 of 30 PageID #:1085




        Taking each accommodation offered by the ALJ in turn, the ALJ’s first restriction limiting

Claimant’s work to simple, routine, and repetitive tasks with only simple work-related decisions

does not accommodate her moderate limitation in concentration, persistence, or pace. DeCamp,

916 F.3d 671; Radosevich v. Berryhill, 759 F. App’x 492, 495 (7th Cir. 2019); Paul, 760 F. App’x.

at 465; Varga, 794 F.3d at 814-15; Yurt, 758 F.3d at 858-59; Stewart v. Astrue, 561 F.3d 679, 685

(7th Cir. 2009) (emphasizing that the “Commissioner continues to defend the ALJ’s attempt to

account for mental impairments,” i.e. limitations in concentration, persistence, or pace, “by

restricting the hypothetical to ‘simple” tasks,’ and we and our sister courts continue to reject the

Commissioner’s position.”). The Seventh Circuit has repeatedly cautioned that “someone with

problems concentrating might not be able to complete a task consistently over the course of a

workday, no matter how simple it may be.” Martin v. Saul, 950 F.3d 369, 373–74 (7th Cir. 2020)

(collecting cases). This is especially true where Claimant’s “ability to remember and understand

detailed instructions is impaired by the depression that impacts cognitive capacities” and her ability

to “maintain concentration and attention for extended periods and to perform duties with consistent

pace and persistence are impaired by the depression that impacts energy and motivation.” (R. 112);

see, e.g., Craft, 539 F.3d at 677-78 (restricting hypothetical to unskilled work did not consider

difficulties with memory, concentration or mood swings).

        The ALJ here provided no explanation for how or why the nature of a task – whether it is

simple or complex – affects, beyond on a superficial level, the amount of time it would take

someone with severe depression, anxiety disorder, and post-traumatic stress disorder to complete

it. The ability to stay on task is different than the ability to perform simple tasks, and it is not clear

to the Court how the ALJ’s limitation captures the former given Claimant’s particular limitations.

See, e.g., O’Connor-Spinner, 627 F.3d at 620; Ramirez, 372 F.3d at 554 (restriction to simple one



                                                   20
  Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 21 of 30 PageID #:1086




or two-step tasks does not take into account deficiencies in pace where “[m]any employers require

a certain output level from their employees over a given amount of time, and an individual with

deficiencies in pace might be able to perform simple tasks, but not over an extended period of

time.”).

       The ALJ’s restriction to “occasional interaction with the public and co-workers” also

misses the mark. Such accommodations deal with workplace adaptation, such as Claimant’s

moderate limitation in interacting with others, rather than concentration, persistence, or pace.

Varga, 794 F.3d at 815 (“‘Few if any work place changes’ with limited ‘interaction with coworkers

or supervisors’ deals largely with workplace adaptation, rather than concentration, pace, or

persistence.”); see also, Mischler v. Berryhill, 766 F. App’x 369, 376 (7th Cir. 2019); Moreno, 882

F.3d at 730. Nor does eliminating “production rate pace tasks” account for Claimant’s limitations

in pace, especially where, as here, the ALJ’s explanation of the RFC says nothing about whether

Claimant is capable of performing even simple tasks at a sustained pace over an entire workday.

The state agency psychologist, Dr. Meyer, seemed to recognize as much when she noted that

Claimant would likely only be able to “sustain[] attention to complete simple, repetitive tasks for

2-hour segments over an 8 hour work day” – a limitation that the ALJ did not incorporate into the

RFC, despite raising it as a concern with the VE in Claimant’s 2017 hearing. (R. 61, 126) (“Q: So

if a person were limited to concentrating on – in blocks of about two hours, would that limit –

eliminate these jobs? A: Yeah, if the amount of time off task was enough to get the person’s focus

of attention back, yes, the jobs would remain. Productivity should not be affected.”). And although

jobs could possibly still be available to Claimant if she were only able to concentrate in two-hour

blocks, the VE emphasized that this would only be true if Claimant were able to regain her focus

using no more than the 10% off-task time allotted to her for the entire work day. (R. 60-61). But



                                                21
  Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 22 of 30 PageID #:1087




the ALJ’s decision did not address one way or another whether Claimant could in fact meet that

requirement, or why she discounted Dr. Meyer’s opinion that limiting Claimant to two-hour

attention blocks was necessary to accommodate Claimant’s moderate limitations in concentration,

persistence, or pace.

       So too is the Court’s evaluation of the RFC assessment hampered by the fact that the ALJ

left the term production-rate tasks undefined. See, e.g., Varga, 794 F.3d at 815 (finding the ALJ’s

hypothetical deficient and noting the ALJ’s failure to define “fast-paced production” was

“problematic” and rendered it “impossible” for the VE to accurately assess limitations in pace);

Mischler, 766 F. App’x at 376 (failure to define “piecework” or “fast-moving assembly line work”

“makes it impossible for a VE to assess whether a person with those limitations ‘could maintain

the pace proposed.’”); DeCamp, 916 F.3d at 675–76 (rejecting restrictions of “unskilled work”

with no “fast-paced production line or tandem tasks” “because there is no basis to suggest that

eliminating jobs with strict production quotas or a fast pace may serve as a proxy for including a

moderate limitation on concentration, persistence, and pace.”). Without clarification or

explanation, the term “production rate pace tasks” leaves the VEs and this Court to guess whether

Claimant could perform at the pace required of the jobs identified by the VEs at Claimant’s

hearings in 2017 and 2018. This is especially true where eliminating production-rate tasks was the

only accommodation apparently made for Claimant’s limitations in pace.

       The Court recognizes there are circumstances in which limiting a Claimant to simple,

repetitive, and low-production tasks will account for a moderate limitation in concentration,

persistence, or pace, as the Seventh Circuit has acknowledged. But many of these cases involve

claimants whose limitations in concentration, persistence, or pace are stress- or panic-related and

the hypothetical restricts the claimant to low-stress work. For example, in Johansen v. Barnhart,



                                                22
  Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 23 of 30 PageID #:1088




314 F.3d 283 (7th Cir. 2002), the Seventh Circuit found that a hypothetical excluding “repetitive,

low-stress” work adequately accounted for symptoms of the stress-related panic disorder that lay

at the root of the claimant’s moderate limitations on concentration, persistence or pace. Id. at 285,

288-89; see also, Arnold v. Barnhart, 473 F.3d 816, 820, 823 (7th Cir. 2007) (hypothetical

restricting the claimant to low-stress, low-production work was adequate where the claimant’s

difficulties with concentration, persistence or pace arose from stress-induced headaches,

frustration and anger.). In this case, although Claimant does suffer from a panic-related disorder,

the record suggests that her limitations in concentration, persistence, or pace are more than just

panic-related. Her severe depression and anxiety disorder, as Dr. Thibodeau noted, affect

Claimant’s energy and motivation, as well as her cognitive capacities – which in turn affect her

ability to concentrate or maintain pace. (112). This is not a situation like Johansen or Arnold where

a claimant’s stress or panic-related disorder can be directly accounted for by eliminating the stress

underlying the claimant’s condition and limiting him or her to low-stress, repetitive work.

       Without more targeted explanation by the ALJ as to how the hypotheticals and RFC

accommodate Claimant’s depression-related moderate functional limitations, this Court cannot

reconcile the ALJ’s finding that Claimant had moderate limitation regarding concentration,

persistence, and pace with the accommodations in the RFC. Ultimately, it falls to the ALJ to

adequately discuss the issues and build an accurate and logical bridge from the evidence to her

conclusion. McKinzey v. Astrue, 641 F.3d 884, 889 (7th Cir. 2011). The Court is not convinced on

this record that the ALJ did so here, and so remand on this point is required.

       III.    The ALJ’s Assessment of Opinion Evidence and Claimant’s
               Subjective Symptom Reports

       Finally, Claimant vaguely argues that the ALJ improperly weighed opinion evidence from

three sources: Mr. Buonomo, Dr. Gillala and Dr. Bruce Montella. [ECF No. 14] at 13-14. She also


                                                 23
    Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 24 of 30 PageID #:1089




takes issue with the ALJ’s conclusion that her subjective reports of “disabling symptoms and

limitations are not fully consistent with the objective and clinical findings.” (R. 145); [ECF No.

14] at 14. Both arguments are unavailing.

        Turning first to the ALJ’s decision to give “some weight” to Mr. Buonomo’s opinion,

Claimant implies that Mr. Buonomo, as Claimant’s “treating therapist,” should be afforded similar

weight to that of a “treating physician” under the regulations. This is incorrect, as the regulations

specifically provide two different frameworks for the evaluation of treating source medical

opinions and opinions from “medical sources who are not acceptable medical sources,” regardless

of whether they “treated” the claimant.9 20 C.F.R. § 404.1527. While a treating physician’s opinion

is entitled to controlling weight if well supported by medical findings and not inconsistent with

other substantial evidence, 20 C.F.R. § 404.1527(c)(2), no such presumption exists for an

unacceptable medical source. An ALJ should consider evidence from an unacceptable medical

source, or nonmedical source, but does not need to do more than explain the weight given to that

source. 20 C.F.R. § 404.1527(f).

        Here, the ALJ correctly determined that Mr. Bounomo was not an acceptable medical

source, given that he is a mental health counselor, not a physician or psychologist. See 20 C.F.R.

§§ 404.1513(a), 416.913(a) (providing that acceptable medical sources include licensed physicians

and psychologists); SSR 06–03p, 2006 WL 2329939, at *1–2 (Aug. 9, 2006) (explaining that

medical sources include both acceptable medical sources and other health care providers who are

not acceptable medical sources). She then explained that she was affording his opinion only “some

weight” during the period he treated Claimant because although he provided a useful summary of


9
  The mere fact that Mr. Buonomo “treated” Claimant is not dispositive, nor does it render him a “treating”
medical source entitled to controlling weight. See 20 C.F.R. §§ 404.1513(d)(1), 404.1527(c), 416.913(d)(1),
416.927(c); SSR 06–03p, 2006 WL 2329939, at *2, *6 (explaining that “only ‘acceptable medical sources'
can be considered treating sources…whose medical opinions may be entitled to controlling weight”).

                                                    24
  Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 25 of 30 PageID #:1090




Claimant’s symptoms, he did not assess any specific functional limitations and was not, because

of his status as a mental health counselor, an acceptable source for diagnosis under the regulations.

(R. 148). In sum, the ALJ explained her reasoning well enough to satisfy 20 C.F.R. § 404.1527(f)

and this Court.

       Claimant next takes issue with the ALJ’s treatment of Dr. Gillala’s opinion. Dr. Gillala is

a doctor of osteopathy with board certification in physical medicine and rehabilitation. The ALJ

sent Dr. Gillala written interrogatories, presumably hoping, given Dr. Gillala’s area of medical

expertise, for a response that would clarify the extent of Claimant’s physical limitations. (R. 922-

938). Yet in response to the interrogatories, Dr. Gillala summarily concluded that Claimant met

the criteria for a mental health related listing (despite her lack of training, qualifications, or

expertise in that area) and provided no substantive opinion regarding Claimant’s physical

limitations at all (which she would have been amply qualified to do). (R. 925-28). Understandably,

the ALJ gave little weight to Dr. Gillala’s opinion and more than adequately explained her reasons

for doing so. Dr. Gillala is not a mental health professional and did not support her conclusion that

Claimant met listing 12.04 with any analysis of evidence in the record, nor did she discuss any of

Claimant’s functional limitations. (R. 148). The ALJ made no error in assigning little weight to

Dr. Gillala’s opinion, and her explanation suffices.

       Claimant repeatedly complains in her briefs of the “iron[y]” that the independent medical

expert called at Claimant’s second hearing to “clarify” Dr. Gillala’s opinion was an orthopedic

surgeon and not a mental health professional. [ECF No. 14] at 10, 11. According to Claimant, if

the ALJ was confused about Dr. Gillala’s opinion that Claimant met listing 12.04 or was not going

to accept it, then she should have called a mental health professional to clarify Claimant’s mental

limitations at the second hearing. Otherwise, Claimant seems to argue, the ALJ was required to



                                                 25
  Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 26 of 30 PageID #:1091




accept Dr. Gillala’s uncontradicted opinion that Claimant met listing 12.04 and find Claimant

disabled. This argument fundamentally misapprehends why the ALJ initially requested Dr.

Gillala’s opinion and why she subsequently sought an opinion from Dr. Rohr, an orthopedic

surgeon, at Claimant’s second hearing. The ALJ was not confused about the substance of Dr.

Gillala’s two-sentence opinion that Claimant met listing 12.04 because, to be blunt, there was

simply no substance to it. Dr. Gillala was not qualified to render it, and she provided no record or

medical support for her conclusion. Rather, from the beginning, the ALJ needed a medical opinion

about Claimant’s physical limitations, which is why, after striking out with Dr. Gillala, she

contacted Dr. Rohr. The ALJ did not need another mental health assessment; the record is replete

with them. There is no irony (or error) here, only a legitimate and appropriate attempt by the ALJ

to obtain a medical opinion concerning the extent of Claimant’s physical limitations.

       As for Dr. Montella, he is an orthopedic specialist and pain management doctor who briefly

treated Claimant. (R. 144). Claimant saw Dr. Montella three times in 2016 – on May 11th, June

8th, and June 27th – to address pain and physical injuries from Claimant’s two car accidents in

2015. (R. 144). During those visits, Dr. Montella prescribed marijuana and Norco to address

Claimant’s pain, and also recommended that Claimant engage in physical therapy. (R. 144-45).

And on Claimant’s third visit, on June 27, 2016, Dr. Montella opined that Claimant was “on long-

term narcotic usage for pain management, and he supported her full and total disability.” (R. 145).

       At the time Claimant filed her application, a treating physician’s opinion was entitled to

controlling weight if well supported by medical findings and not inconsistent with other substantial

evidence. 20 C.F.R. § 404.1527(c)(2). If a treating physician’s opinion is not given controlling

weight, the ALJ is required to consider specific factors – including the length, frequency, and

nature of the treating relationship, as well as frequency of examination and the physician’s



                                                26
  Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 27 of 30 PageID #:1092




specialty – in determining what weight, if any, to afford the opinion. Id.; see also, Bauer v. Astrue,

532 F.3d 606, 608 (7th Cir. 2008) (stating that when the treating physician’s opinion is not given

controlling weight, “the checklist comes into play”). If the ALJ adequately considers these factors,

her decision is entitled to deference. Winsted, 923 F.3d at 478 (citing Elder, 529 F.3d at 416).

       Here, the ALJ considered the appropriate factors for a treating physician’s opinion when

she discounted Dr. Montella’s assessment, noting first that he had a short and infrequent treating

relationship with Claimant. (R. 145, 149). He saw her only three times in less than two months,

and although Claimant was supposed to return in two weeks for a follow-up, she did not return for

treatment after Dr. Montella provided his opinion that Claimant was wholly disabled. (R. 145,

149). Although the ALJ noted Dr. Montella’s specialty was in a relevant field (orthopedics and

pain management), (R. 144), she also considered that Dr. Montella’s opinion was not supported

by the objective medical evidence when she discounted the weight she would give it. (R. 149). For

example, although Dr. Montella opined that Claimant required narcotic pain medication for her

severe pain and that she was on “long-term narcotic usage,” the ALJ noted that both of Claimant’s

drug screens with Dr. Montella’s office were negative for Norco or any other narcotic pain

medication, suggesting that Claimant was not actually taking the Norco as prescribed and perhaps

did not need it to manage her pain. (R. 145, 577, 580). he ALJ went through the checklist required

of her and articulated good reasons for giving Dr. Montella’s opinion less than controlling weight.

Her decision will stand. 20 C.F.R. § 404.1527(d)(2) (an ALJ who does not give controlling weight

to the opinion of the claimant’s treating physician must offer “good reasons” for declining to do

so); see also, Schmidt v. Astrue, 496 F.3d 833, 842 (7th Cir. 2007).

       Finally, Claimant complains that the ALJ improperly rejected her subjective symptom

reports about her mental and physical limitations. An ALJ’s evaluation of a claimant’s subjective



                                                 27
  Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 28 of 30 PageID #:1093




symptom statements will be upheld unless it is “patently wrong.” Burmester v. Berryhill, 920 F.3d

507, 510 (7th Cir. 2019); Murphy v. Colvin, 759 F.3d 811, 816 (7th Cir. 2014) (patently wrong

“means that the decision lacks any explanation or support.”). “SSR 96–7p provides a two-step test

for adjudicators to follow when evaluating a claimant’s symptoms such as pain.” Maske v. Astrue,

2012 WL 1988442, at *11 (N.D. Ill. 2010). First, “the adjudicator must consider whether there is

an underlying medically determinable physical or mental impairment(s)…that could reasonably

be expected to produce the individual’s pain or other symptoms.” SSR 96–7p., 61 Fed. Reg. at

34484. Second, if there is such an impairment, “the adjudicator must evaluate the intensity,

persistence, and limiting effects of the individual’s symptoms to determine the extent to which the

symptoms limit the individual’s ability to do basic work activities.” Id. at 34485. The ALJ must

justify his or her subjective symptom evaluation with “specific reasons supported by the record,”

Pepper v. Colvin, 712 F.3d 351, 367 (7th Cir. 2013), and in doing so, must consider several factors,

including the objective medical evidence, the claimant’s daily activities, his level of pain or

symptoms, aggravating factors, medication, course of treatment, and functional limitations. 20

C.F.R. § 404.1529(c); SSR 16-3p, 2017 WL 5180304, at *5, *7-8 (Oct. 25, 2017).

       Here, the ALJ properly considered the extent to which the objective medical evidence

supported the degree of severity of Claimant’s subjective complaints; the duration, frequency, and

intensity of the pain; medications taken; and treatment. Scheck, 357 F.3d at 703 (citing Polaski v.

Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984)). She explained that Claimant’s level of treatment

for her physical and mental conditions was relatively infrequent, and that Claimant did not appear

to avail herself of the medication or physical therapy recommended to her for pain management.

(R. 146-47). So too did Claimant’s activities of daily living suggest that she was not as disabled

during the relevant time period as she portrayed herself to be. (R. 146) (“[S]he traveled back and



                                                28
  Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 29 of 30 PageID #:1094




forth between Illinois, Indiana and Florida throughout the period at issue, consistent with the

findings reached in this decision that her alleged disabling symptoms did not preclude her from

pursuing a wide range of activity (‘F’ Exhibits).”); (R. 147) (“The claimant helped family members

out, including her nephew and father. She was involved in an accident in Chicago, Illinois, and she

managed to get to a South Bend, Indiana hospital, as her father was there so she could see him.

She helped her father out when he had surgery and assisted him with eviction and a lawsuit against

him (17F). She listed a friend, Joe Donnell, the social security administration could contact for

information about her (2E/1). She texts, computer chats, and will go out to dinner once or twice a

month[] or to a friend’s home (6E/6). She told a physical therapist she was too busy to do the home

exercises and was attending a concert when she returned (13F/160).”) (“She can take care of

herself, showering, feeding herself, and doing household chores, when up to it (6E).”).

        Further, unlike this Court, the ALJ “had the opportunity to observe the claimant testifying,

and, as Justice Jackson rightly observed more than a half-century ago, ‘a few minutes

observation…in the courtroom is more informing than reams of cold record.’” Brenda L. v. Saul,

392 F. Supp. 3d 858, 864 (N.D. Ill. 2019) (quoting Ashcraft v. State of Tenn., 322 U.S. 143, 171

(1944) (Jackson, J., dissenting)). The ALJ was required to explain her subjective symptom

evaluation “in such a way that allows [the Court] to determine whether she reached her decision

in a rational manner, logically based on her specific findings and the evidence in the record.”

Murphy, 759 F.3d at 816 (internal quotations omitted). She did so here, particularly given

credibility determinations are due special deference as factual findings. Scheck, 357 F.3d at 703.

Claimant offers no meaningful reason the ALJ’s credibility determination should not be upheld,

[ECF No. 14] at 15, nor does this Court believe the ALJ was patently wrong in her assessment in

this case.



                                                 29
  Case: 1:19-cv-01661 Document #: 30 Filed: 02/02/21 Page 30 of 30 PageID #:1095




                                       CONCLUSION

       For the reasons discussed above, Claimant’s Motion for Summary Judgment [ECF No. 14]

is granted in part, and the Commissioner’s Motion [ECF No. 23] is denied in part. This matter is

remanded to the Social Security Administration for further proceedings consistent with this

Memorandum Opinion and Order.

       It is so ordered.


                                                   ____________________________
                                                   Jeffrey T. Gilbert
                                                   United States Magistrate Judge


Dated: February 2, 2021




                                              30
